SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1333
KA 13-01064
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

THOMAS C. RICKS, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Erie County Court (Kenneth F. Case,
J.), entered April 16, 2013. The order determined that defendant is a
level three risk pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
County Court did not abuse its discretion in refusing to grant him a
downward departure from his presumptive risk level (see People v
Johnson, 120 AD3d 1542, 1542, lv denied ___ NY3d ___ [Nov. 24, 2014];
see generally People v Gillotti, 23 NY3d 841, 861, 864). Defendant’s
further contention that the court erred in designating him a sexually
violent offender is not preserved for our review (see § 168-a [7] [b];
see generally People v Young, 108 AD3d 1232, 1232, lv denied 22 NY3d
853, rearg denied 22 NY3d 1036) and, in any event, we conclude that it
lacks merit (see People v Ayala, 72 AD3d 1577, 1578, lv denied 15 NY3d
816).




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court